Exhibit 10.2

 

ASSIGNMENT No. 32 OF RECEIVABLES IN ADDITIONAL ACCOUNTS, (this “Assignment”)
dated as of August 17, 2005, by and between CHASE BANK USA, NATIONAL
ASSOCIATION, a national banking corporation organized and existing under the
laws of the United States of America (“Chase USA”), and THE BANK OF NEW YORK, a
banking corporation organized and existing under the laws of the State of New
York (the “Trustee”) pursuant to the Pooling and Servicing Agreement referred to
below.

 

W I T N E S S E T H:

 

WHEREAS, Chase USA, as Transferor and Servicer, and the Trustee are parties to
the Third Amended and Restated Pooling and Servicing Agreement, dated as of
November 15, 1999, as amended by the First Amendment thereto dated as of March
31, 2001, the Second Amendment thereto dated as of March 1, 2002, the Third
Amendment thereto, dated as of July 15, 2004, and the Fourth Amendment thereto,
dated as of October 15, 2004 (as amended, the “Pooling and Servicing
Agreement”), by and between Chase USA, as Transferor and Servicer, and the
Trustee;

 

WHEREAS, pursuant to the Pooling and Servicing Agreement, Chase USA wishes to
designate Additional Accounts of Chase USA to be included as Accounts and to
convey the Receivables of such Additional Accounts, whether now existing or
hereafter created, to the Trust as part of the corpus of the Trust (as each such
term is defined in the Pooling and Servicing Agreement); and

 

WHEREAS, the Trustee is willing to accept such designation and conveyance
subject to the terms and conditions hereof;

 

NOW, THEREFORE, Chase USA and the Trustee hereby agree as follows:

 

1. Defined Terms. All terms defined in the Pooling and Servicing Agreement and
used herein shall have such defined meanings when used herein, unless otherwise
defined herein.

 

“Addition Cut Off Date” shall mean, with respect to the Additional Accounts
designated hereby, July 31, 2005.

 

“Addition Date” shall mean, with respect to the Additional Accounts designated
hereby, August 17, 2005.

 

“Notice Date” shall mean, with respect to the Additional Accounts designated
hereby, August 3, 2005.

 

2. Designation of Additional Accounts. Chase USA shall deliver to the Trustee
not later than five Business Days after the Addition Date, a computer file or
microfiche list containing a true and complete list of each MasterCard and VISA
account which as of the Addition Date shall be deemed to be an Additional
Account, such



--------------------------------------------------------------------------------

accounts being identified by account number and by the amount of Receivables in
such accounts as of the close of business on the Addition Date. Such list shall
be delivered five Business Days after the date of this Assignment and shall be
marked as Schedule 1 to this Assignment and, as of the Addition Date, shall be
incorporated into and made a part of this Assignment.

 

3. Conveyance of Receivables.

 

A. Chase USA does hereby transfer, assign, set-over and otherwise convey to the
Trustee on behalf of the Trust for the benefit of the Certificateholders,
without recourse on and after the Addition Date, all right, title and interest
of Chase USA in and to the Receivables now existing and hereafter created in the
Additional Accounts designated hereby, all monies due or to become due with
respect thereto (including all Finance Charge Receivables) and all proceeds of
such Receivables, Recoveries, Interchange, Insurance Proceeds relating to such
Receivables and the proceeds of any of the foregoing.

 

B. In connection with such transfer, Chase USA agrees to record and file, at its
own expense, a financing statement with respect to the Receivables now existing
and hereafter created in the Additional Accounts designated hereby (which may be
a single financing statement with respect to all such Receivables) for the
transfer of accounts as defined in Section 9-102 of the UCC as in effect in the
State of New York meeting the requirements of applicable state law in such
manner and such jurisdictions as are necessary to perfect the assignment of such
Receivables to the Trustee on behalf of the Trust for the benefit of the
Certificateholders (the “Secured Party”), and to deliver a file-stamped copy of
such financing statement or other evidence of such filing (which may, for
purposes of this Section 3, consist of telephone confirmation of such filing) to
the Trustee on or prior to the date of this Assignment.

 

C. It is the intention of the parties hereto that all transfers of Receivables
to the Trust pursuant to this Assignment be subject to, and be treated in
accordance with, the Delaware Act and each of the parties hereto agrees that
this Assignment has been entered into by the parties hereto in express reliance
upon the Delaware Act. For purposes of complying with the requirements of the
Delaware Act, each of the parties hereto hereby agrees that any property, assets
or rights purported to be transferred, in whole or in part, by Chase USA
pursuant to this Assignment shall be deemed to no longer be the property, assets
or rights of Chase USA. The parties hereto acknowledge and agree that each such
transfer is occurring in connection with a “ securitization transaction” within
the meaning of the Delaware Act.

 

D. In connection with such transfer, Chase USA further agrees, at its own
expense, on or prior to the date of this Assignment to indicate in its computer
files that Receivables created in connection with the Additional Accounts
designated hereby have been transferred to the Trust pursuant to this Assignment
for the benefit of the Certificateholders.

 

2



--------------------------------------------------------------------------------

E. Chase USA hereby grants to the Secured Party a security interest in all of
Chase USA’s right, title and interest in, to and under the Receivables now
existing and hereafter created in the Additional Accounts designated hereby, all
monies due or to become due with respect to such Receivables, Insurance Proceeds
relating to such Receivables, Recoveries, Interchange and the proceeds to any of
the foregoing to secure a loan in an amount equal to the unpaid principal amount
of the Investor Certificates issued or to be issued pursuant to the Pooling and
Servicing Agreement and the interests accrued at the related Certificate Rates,
and this Assignment shall constitute a security agreement under applicable law.
Chase USA shall execute continuation statements and provide other further
assurances to maintain the perfection and priority of such security interest of
the Secured Party.

 

4. Acceptance by Trustee. The Trustee hereby acknowledges its acceptance on
behalf of the Trust for the benefit of the Certificateholders of all right,
title and interest previously held by Chase USA in and to the Receivables now
existing and hereafter created, and declares that it shall maintain such right,
title and interest, upon the Trust herein set forth, for the benefit of all
Certificateholders.

 

5. Representations and Warranties of Chase USA. Chase USA hereby represents and
warrants to the Secured Party as of the Addition Date:

 

A. Legal, Valid and Binding Obligation. This Assignment constitutes a legal,
valid and binding obligation of Chase USA enforceable against Chase USA in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect affecting the enforcement of creditors’ rights
in general and the rights of creditors of banking associations and except as
such enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity).

 

B. Eligibility of Accounts and Receivables. Each Additional Account designated
hereby is an Eligible Account and each Receivable in such Additional Account is
an Eligible Receivable.

 

C. Selection Procedures. No selection procedures believed by Chase USA to be
materially adverse to the interests of the Investor Certificateholders were
utilized in selecting the Additional Accounts designated hereby from the
available Eligible Accounts in the Bank Portfolio.

 

D. Insolvency. Chase USA is not insolvent and, after giving effect to the
conveyance set forth in Section 3 of this Assignment, will not be insolvent.

 

E. Transfer. This Assignment constitutes either: (i) a valid transfer and
assignment to the Trust of all right, title and interest of Chase USA in and to
Receivables now existing and hereafter created in the Additional Accounts

 

3



--------------------------------------------------------------------------------

designated hereby, and all proceeds (as defined in the UCC) of such Receivables
and Insurance Proceeds relating thereto, and such Receivables and any proceeds
thereof and Insurance Proceeds relating thereto will be held by the Secured
Party free and clear of any Lien of any Person claiming through or under Chase
USA or any of its Affiliates except for (x) Liens permitted under subsection
2.5(b) of the Pooling and Servicing Agreement, (y) the interest of the holder of
the Transferor Certificate and (z) Chase USA’s right to receive interest
accruing on, and investment earnings in respect of, the Finance Charge Account
and the Principal Account as provided in the Pooling and Servicing Agreement; or
(ii) a valid and continuing security interest (as defined in the UCC) in the
Receivables now existing or hereafter created in the Additional Accounts in
favor of the Secured Party, the proceeds (as defined in the UCC) thereof and
Insurance Proceeds relating thereto, upon the conveyance of such Receivables to
the Trust, which security interest is prior to all other Liens, and is
enforceable against creditors of and purchasers from Chase USA, and which will
be enforceable with respect to the Receivables thereafter created in respect of
Additional Accounts designated hereby, the proceeds (as defined in the UCC)
thereof and Insurance Proceeds relating thereto, upon such creation; and (iii)
if this Assignment constitutes the grant of a security interest to the Secured
Party in such property, upon the filing of a financing statement described in
Section 3 of this Assignment with respect to the Additional Accounts designated
hereby and in the case of the Receivables of such Additional Accounts thereafter
created and the proceeds (as defined in the UCC) thereof, and Insurance Proceeds
relating to such Receivables, upon such creation, the Secured Party shall have a
first priority perfected security interest in such property (subject to Section
9-315 the UCC as in effect in the State of Delaware), except for Liens permitted
under subsection 2.5(b) of the Pooling and Servicing Agreement. Chase USA has
caused or will have caused, within ten days, the filing of all appropriate
financing statements in the proper filing office in the appropriate
jurisdictions under applicable law in order to perfect the security interest in
the Receivables granted to the Secured Party hereunder. The Receivables
constitute “accounts” within the meaning of the applicable UCC.

 

F. Other Liens. Other than the security interest granted to the Secured Party
pursuant to this Assignment, Chase USA has not pledged, assigned, sold, granted
a security interest in, or otherwise conveyed any of the Receivables. Chase USA
has not authorized the filing of and is not aware of any financing statements
against Chase USA that include a description of collateral covering the
Receivables other than any financing statement (i) relating to the security
interest granted to the Secured Party hereunder, (ii) that has been terminated,
or (iii) that names The Bank of New York as secured party. Chase USA is not
aware of any judgment or tax lien filings against Chase USA. Chase USA owns and
has good and marketable title to the Receivables free and clear of any Lien,
claim or encumbrance of any Person.

 

G. Breach of Representations and Warranties. The provision set forth in Section
2.4(d) of the Pooling and Servicing Agreement shall be applicable to any breach
of the representations and warranties of this Section 5 with respect to any
Receivable.

 

4



--------------------------------------------------------------------------------

6. Conditions Precedent. The acceptance by the Trustee set forth in Section 4
and the amendment of the Pooling and Servicing Agreement set forth in Section 7
are subject to the satisfaction, on or prior to the Addition Date, of the
following conditions precedent:

 

A. Officer’s Certificate. Chase USA shall have delivered to the Trustee a
certificate of a Vice President or more senior officer substantially in the form
of Schedule 2 hereto, certifying that (i) all requirements set forth in Section
2.6 of the Pooling and Servicing Agreement for designating Additional Accounts
and conveying the Principal Receivables of such Account, whether now existing or
hereafter created, have been satisfied and (ii) each of the representations and
warranties made by Chase USA in Section 5 is true and correct as of the Addition
Date. The Trustee may conclusively rely on such Officer’s Certificate, shall
have no duty to make inquiries with regard to the matters set forth therein, and
shall incur no liability in so relying.

 

B. Opinion of Counsel. Chase USA shall have delivered to the Trustee an Opinion
of Counsel with respect to the Additional Accounts designated hereby
substantially in the form of Exhibit E to the Pooling and Servicing Agreement.

 

7. Amendment of the Pooling and Servicing Agreement. The Pooling and Servicing
Agreement is hereby amended to provide that all references therein to the
“Pooling and Servicing Agreement,” to “this Agreement” and “herein” shall be
deemed from and after the Addition Date to be a dual reference to the Pooling
and Servicing Agreement as supplemented by this Assignment and by Assignment No.
1 of Receivables in Additional Accounts, dated as of July 1, 1996, Assignment
No. 2 of Receivables in Additional Accounts, dated as of September 1, 1996,
Assignment No. 3 of Receivables in Additional Accounts, dated as of December 1,
1997, Assignment No. 4 of Receivables in Additional Accounts, dated as of
February 1, 1998, Assignment No. 5 of Receivables in Additional Accounts, dated
as of April 1, 1998, Assignment No. 6 of Receivables in Additional Accounts,
dated as of August 1, 1998, Assignment No. 7 of Receivables in Additional
Accounts, dated as of November 1, 1998, Assignment No. 8 of Receivables in
Additional Accounts, dated as of February 1, 1999, Assignment No. 9 of
Receivables in Additional Accounts, dated as of April 1, 1999, Assignment No. 10
of Receivables in Additional Accounts, dated as of July 1, 1999, Assignment No.
11 of Receivables in Additional Accounts, dated as of October 1, 1999,
Assignment No. 12 of Receivables in Additional Accounts, dated as of February 1,
2000, Assignment No. 13 of Receivables in Additional Accounts, dated as of April
1, 2000, Assignment No. 14 of Receivables in Additional Accounts, dated as of
May 1, 2000, Assignment No. 15 of Receivables in Additional Accounts, dated as
of August 1, 2000, Assignment No. 16 of Receivables in Additional Accounts,
dated as of July 1, 2001, Assignment No. 17 dated as of September 1, 2001,
Assignment No. 18 of Receivables in Additional Accounts, dated as of November 1,
2001, Assignment No. 19 of Receivables in Additional Accounts, dated as

 

5



--------------------------------------------------------------------------------

of March 6, 2002, Assignment No. 20 of Receivables in Additional Accounts, dated
as of April 1, 2002, Assignment No. 21 of Receivables in Additional Accounts,
dated as of May 1, 2002, Assignment No. 22 of Receivables in Additional
Accounts, dated as of September 1, 2002, Assignment No. 23 of Receivables in
Additional Accounts, dated as of November 1, 2002, Assignment No. 24 of
Receivables in Additional Accounts, dated as of February 1, 2003, Assignment No.
25 of Receivables in Additional Accounts, dated as of April 1, 2003, Assignment
No. 26 of Receivables in Additional Accounts, dated as of June 1, 2003,
Assignment No. 27 of Receivables in Additional Accounts, dated as of August 1,
2003, Assignment No. 28 of Receivables in Additional Accounts, dated as of
September 1, 2003, Assignment No. 29 of Receivables in Additional Accounts,
dated as of October 1, 2003, Assignment No. 30 of Receivables in Additional
Accounts, dated as of February 1, 2004, Assignment No. 31 of Receivables in
Additional Accounts, dated as of June 1, 2004, Reassignment No. 1 of Receivables
in Removed Accounts, dated as of September 30, 1997, Reassignment No. 2 of
Receivables in Removed Accounts, dated as of December 1, 1997 and Reassignment
No. 3 of Receivables in Removed Accounts, dated as of August 16, 2005. Except as
expressly amended hereby, all of the representations, warranties, terms,
covenants and conditions to the Pooling and Servicing Agreement shall remain
unamended and shall continue to be, and shall remain, in full force and effect
in accordance with its terms and except as expressly provided herein shall not
constitute or be deemed to constitute a waiver of compliance with or a consent
to noncompliance with any term or provisions of the Pooling and Servicing
Agreement.

 

8. Survival. The representations, warranties and covenants of the parties hereto
shall survive the assignment of the Receivables pursuant to this Assignment and
the termination of this Assignment, and shall inure to the benefit of the Trust.
Notwithstanding to the contrary in this Assignment, the representations and
warranties of the Chase USA herein shall not survive after the tenth (10th)
anniversary of the Addition Date.

 

9. Waivers and Amendments. This Assignment may be amended, superseded, canceled,
renewed or extended and the terms hereof may be waived, only by a written
instrument signed by authorized representatives of the parties or, in the case
of a waiver, by an authorized representative of the party waiving compliance
and, in all cases, subject to confirmation by each Rating Agency then rating any
Investor Certificates. No such written instrument shall be effective unless it
expressly recites that it is intended to amend, supersede, cancel, renew or
extend this Assignment or to waive compliance with one or more of the terms
hereof, as the case may be. No delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any party of any such right, power or privilege, or
any single or partial exercise of any such right, power or privilege, preclude
any further exercise thereof or the exercise of any other such right, power or
privilege.

 

10. Counterparts. This Assignment may be executed in two or more counterparts
(and by different parties on separate counterparts), each of which shall be an
original, but all of which together shall constitute one and the same
instrument.

 

6



--------------------------------------------------------------------------------

11. GOVERNING LAW. THIS ASSIGNMENT SHALL BE GOVERNED BY, CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

 

12. Tax Treatment. Nothing in this Assignment shall be deemed to require any
securitization transaction involving the Receivables to be treated as a sale for
federal or state income tax purposes or to preclude treatment of any such
securitization transaction as debt for federal or state income tax purposes.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Assignment of Receivables
in Additional Accounts to be duly executed and delivered by their respective
duly authorized officers on the day and year first above written.

 

CHASE BANK USA, NATIONAL ASSOCIATION By:  

/s/ Keith W. Schuck

--------------------------------------------------------------------------------

Name:   Keith W. Schuck Title:   President THE BANK OF NEW YORK, as Trustee By:
 

/s/ Ryan Bittner

--------------------------------------------------------------------------------

Name:   Ryan Bittner Title:   Assistant Treasurer

 

CHASE CCMT Assignment No. 32 of Receivables

in Additional Accounts



--------------------------------------------------------------------------------

    Schedule 1     to Assignment of     Receivables in     Additional Accounts

 

ADDITIONAL ACCOUNTS